DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/19/2022 has been entered.
Response to Arguments
Applicant's arguments filed 08/19/2022 concerning the amendments have been fully considered and those amendments overcome the objection and rejection set forth in the office action having notification date of 05/23/2022.  Regarding drawing reference number 130 the presence of this reference number in originally filed paragraphs [0022] and [0045] overcomes the drawing objection regarding reference number 130 set forth in the office action having notification date of 05/23/2022.  Therefore, the drawing objection regarding drawing reference number 130 is withdrawn.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
The article by Alina Huldtgren, Christina Katsimerou, Andre Kuijsters, Judith A. Redi, and Ingrid E.J. Heynderickx titled Design Considerations for Adaptive Lighting to Improve Seniors’ Mood describes in general various considerations for adaptive lighting, however, this article is silent as to the amended claims.
Previously cited Moturu et al. at paragraph [0129] describes “In another example, Block S160 can include controlling a patient device to promote one or more therapeutic interventions, such as controlling operation of a smart lighting system (e.g., Phillips Hue™, LIFX™, etc.) to emit light at a lighting setting (e.g., a warmer, softer color temperature) configured to improve a patient health state (e.g. an anxious mental state).” but this fails to describe the following identified claim limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6:
The prior art of record fails to teach or suggest in the context of independent claim 1 “wherein outputting the instruction causes the user device to adjust visual lighting intensities to simulate conducting medical therapy sessions at a selected time of day, a particular weather condition, or a selected office environment lighting condition”.  
Claims 7-12:
The prior art of record fails to teach or suggest in the context of independent claim 7 “wherein outputting the information includes causing the user device to adjust visual lighting intensities to simulate conducting medical therapy sessions at various times of day, various weather conditions, or various office environment lighting conditions”.  
Claims 13-20:
The prior art of record fails to teach or suggest in the context of independent claim 13 “wherein outputting the information includes causing the user device to adjust visual lighting intensities to simulate conducting medical therapy sessions at various times of day, various weather conditions, or various office environment lighting conditions”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613